DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 12/3/2020, in reply to the Office Action mailed 9/3/2020, is acknowledged and has been entered.  Claims 10 and 14 have been amended.  Claims 18 and 19 have been cancelled.  Claims 39-49 are newly added.  Claims 1, 3-10, 12-14, 16 and 25-49 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment/cancellation.  The previous double patenting rejection over Application Serial No. 15/712,815 is withdrawn in view of abandonment of the application.  A new double patenting rejection over divisional Application Serial No. 17/037,103.  New grounds of rejection are set forth herein, made in view of prior art references submitted in the Information Disclosure Statement filed 12/3/2020.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 3-10, 12-14, 16 and 25-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/037,103 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims are directed to a compound represented by formula 1.  The claims of the ‘815 application are directed to a method for manufacturing a compound represented by formula 11.  The instant compound are encompassed by those produced in the ‘815 application.  Accordingly, the claims are overlapping in scope and are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robic et al. (US 2015/0320889).
Robic discloses an amphiphilic targetic ligand for targeting integrins having the following formula (page 11).

    PNG
    media_image1.png
    279
    543
    media_image1.png
    Greyscale
.
Such a compound is within the scope of the instant claims such that L1, r is 0, R1 is H, L2 is C2 alkylene, R2 is H, L3 is C3 alkylene, Z1-5 are C having one R3 group 2d, wherein m is 1, n is 2, R4 is H, R5 is carboxyl, R6 is H, R7 is H, L4 is a bond and L5 is C4 alkylene.  The remainder of the compound is encompassed by the instantly claimed limitation that A1 represents a chelate group.  The phosphate portion of the compound is capable of chelation, e.g. calcium or sodium ions, for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12-14, 16, 25, 26, 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (WO 00/35492).
Harris teaches vitronectin receptor antagonist of formula (Q)d-Ln-Ch useful for the diagnosis and treatment of cancer, methods of imaging tumors in a patient and methods of treating cancer in a patient.  The pharmaceuticals are comprised of a targeting moiety that binds to a receptor that is upregulated during angiogenesis, and optional linking group, and a therapeutically effective radioisotope or imaging contrast agent (abstract).

    PNG
    media_image2.png
    145
    566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    608
    548
    media_image4.png
    Greyscale
(page 11-12).
Exemplary compounds include (page 51):

    PNG
    media_image5.png
    161
    427
    media_image5.png
    Greyscale

Such a compound is within the scope of the instant claims such that A1 is a DOTA analogue; R16 is substituted alkyl, L1 is (N-C-C(=O)r; r is 2; q is 0; L2 is (CH2)2; L3 is (CH2)3; Z1-5 is CR3, wherein one R3 represents a group represented by Formula (2); wherein m is 1; n is 2, p is 1; L4 is an divalent heterocyclic group, L5 is (CH2)NH.
Various radionuclides are taught, including 68Ga, etc. (page 54+).
The instant claims differ from Harris such that R1e is an imidazole, rather than tetrahydronapthyridine, as claimed.
However, the broader teaching of Rajopadhye shows that equivalent variables R1e may be tetrahydronapthyridine (page 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one heterocycle for the other from among the suitable R1e variables set forth in Harris for preparing a targeting moiety which is conjugated to a chelator.  One would have been motivated to do so, with a reasonable expectation of success, in order to provide a compound having a targeting moiety that binds to a receptor that is upregulated during angiogenesis using the structurally similar compounds, because Harris teaches that either heterocycle may be suitable.

Conclusion
No claims are allowed this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618